Citation Nr: 1759269	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-28 847	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), chronic respiratory insufficiency, and asthma.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973, during the Vietnam Era.  For his service, he received the National Defense Service Medal and Vietnam Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky on behalf of the RO in Montgomery, Alabama.  Subsequently, jurisdiction was transferred to the RO in Muskogee, Oklahoma. 

In October 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

In January 2017, the Board remanded this matter for further evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his COPD, chronic respiratory insufficiency, and asthma are related to either his asbestos exposure or exposure to herbicide agents in service.  See November 2010 Veteran's Application for Compensation and/or Pension; November 2010 Statement in Support of Claim; June 2012 Statement in Support of Claim.  

With respect to his asbestos exposure, in an April 2017 letter, the Veteran relayed two specific incidents of exposure to asbestos.  First, he stated that while he was on shore duty at the Naval Amphibious Case on Coronado Island he was exposed to asbestos when the insulation surrounding the steam pipe leading to one of the steam heated kettles sustained water damage.  Then, while he was stationed aboard the USS Niagara Falls, he claimed a similar incident occurred sometime between April 1972 and December 1973.

Pursuant to the Board's January 2017 remand directives, the RO obtained the June 2017 VA Memorandum, which concluded the Veteran's probability of exposure to asbestos was minimal given his military occupational specialty (MOS) as a cook.  However, there is no indication the RO attempted to verify the specific incidents identified by him in the April 2017 letter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  While his MOS is a factor for consideration, each claim based on asbestos exposure must be adjudicated on its own merits.  See VA Adjudication Manual M21-1, Part IV, Subpart ii, Chapter 1, Section I.3.d.  For this reason, the Board finds a remand is necessary to obtain verification of the incidents described in the April 2017 letter.

As another matter, in accordance with the Board's January 2017 remand directives, the Veteran was afforded a VA examination in August 2017.  See August 2017 Respiratory Conditions VA Examination Report.  Upon examination, the VA examiner confirmed his diagnosis of COPD.  Nevertheless, the VA examiner opined that it was less likely than not that his COPD was caused by or otherwise related to his service.  In reaching this conclusion, the VA examiner cited the lack of complaints, treatments, or diagnosis of a lung condition among his service treatment records (STRs) as well as his known risk factors of asthma and history of smoking.

The August 2017 Respiratory Conditions VA Examination Report is problematic for several reasons.  First, the VA examiner's opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A review of the Veteran's STRs discloses a diagnosis of an upper respiratory infection following his complaint of, among other symptoms, a productive cough with yellow sputum in a March 1970 Sick Call Treatment Record; and his complaint of heavy coughing in an October 1972 Sick Call Treatment Record.

Secondly, while the VA examiner noted the Veteran had a history of asthma, the VA examiner did not separately address whether his asthma was caused by or otherwise related to his service.  The medical evidence of record shows that he was diagnosed with asthma well before COPD.  See October 2001 Respiratory Health and Physical Note (noted the Veteran was diagnosed with asthma one year prior and that he grew out his childhood diagnosis of asthma).  

Finally, despite the Board's remand directives to do so, the VA examiner did not address whether the Veteran's respiratory disability was caused by or otherwise related to his asbestos exposure and presumed exposure to herbicide agents in service.  See Stegall, supra; see also July 2016 Rating Decision (the RO granted presumptive service connection for diabetes mellitus due to herbicide agent exposure). 

In light of the above, the Board finds a remand is also necessary to obtain another VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify the incidents of asbestos exposure in service described by the Veteran in his April 2017 letter with the appropriate agency(ies), to the extent possible.

2. Once the first request has been completed, to the extent possible, obtain an addendum VA medical opinion from an appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the opinion.

After reviewing the complete record, the examiner should:

a. Identify all current and prior diagnoses of a respiratory condition.

b. Reconcile all prior diagnoses with the current diagnoses.  As to each prior diagnosis that cannot be reconciled, explain why.

c. As to each current diagnosis and any prior diagnosis that cannot be reconciled with the same, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service and explain why.

In rendering an opinion, the VA examiner should discuss:

i. His presumed exposure to herbicide agents in service;  

ii. His claimed incidents of asbestos exposure in service detailed in his April 2017 letter;

iii. The March 1970 Sick Call Treatment Record documenting his complaint of a productive cough with yellow sputum and subsequent diagnosis of an upper respiratory infection;

iv. The October 1972 Sick Call Treatment Record documenting his complaint of heavy coughing; and 

v. His relevant lay statements, to include his testimony during the October 2016 Board videoconferencing hearing that he experienced a cough with blood in his sputum on a few occasions in service.

3. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




